TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00614-CV


                               S. M. S. and L. A. E., Appellants

                                               v.

               Texas Department of Family and Protective Services, Appellee




        FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
  NO. 18-0007-CPS395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING


                                          ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

September 13, 2019. By request to this Court dated September 13, 2019, Angela Chambers

requested an extension of ten days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Angela Chambers is hereby ordered

to file the reporter’s record in this case on or before September 23, 2019. If the record is not
filed by that date, Chambers may be required to show cause why she should not be held in

contempt of court.

              It is ordered on September 18, 2019.



Before Chief Justice Rose, Justices Triana and Smith